DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18 require that a burner operate at temperatures below the “distortion temperature”, it is unclear what the applicant means by “distortion temperature”, the term is not clearly defined in the specification nor is it clearly defined in the prevailing literature. Therefore, it is unclear how to apply the prior art to this particular temperature value. Additionally, the distortion of a material requires that some net force in a particular direction be applied to the material in order to cause distortion; typically in a hot environment this is caused by temperature gradients in a material resulting in differential thermal expansion and localized areas of high stress and strain, resulting in distortion and not by single temperature values. Therefore it is unclear how a single “distortion temperature” applies even if it were clearly defined. 
Claim 1 requires “forming a virtual or material model of said burner and determining using one or more methods comprising computational fluid dynamics, burner testing, pilot plant testing and commercial trials to determine if the burner operates at temperatures below its distortion temperature”, this limitation appears to be non-not also meet the limitation requiring that the burner operates at temperatures below the “distortion temperature” and that this has been verified by either computational or experimental means.
Claim 1 requires an “…uninsulated surface directly facing (forming part of) the furnace and internal baffles within the burner modifying the flow of one or more oxidant and fuel…” and later “...an internal having a grid of one or more heat conducting channels, fins, or protuberances, or internal baffles, forming part of the burner wherein one or more of oxidant and fuel flow over said one or more heat conducting channels fins, protuberances on the internal surface of said metal and remove heat from the surface comprising forming a virtual or material model of said burner…” at the outset it is unclear what “an internal” is referring to, furthermore it is unclear if the initial recitation of internal baffles and the later recitation of internal baffles are referring to the same baffles or different baffles since both are subject to the flow of oxidant and fuel. For the purposes of examination the both structure are interpreted to be the same.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 requires a method comprising “forming a virtual or material model of said burner and determining using one or more methods comprising computational fluid dynamics, burner testing, pilot plant testing and 

“A process defines ‘actions’, i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a ‘process’ is ‘a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing.’ Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (italics added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 141 (1876)). See also Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 ("The Supreme Court and this court have consistently interpreted the statutory term ‘process’ to require action")”

The limitations in question do not define “an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing”, and ultimately require nothing more than forming a burner and either evaluating it computationally or testing it experimentally to ensure that it performs as desired where there is no elaboration on the experimental or computational technique that adds anything of patentable value.
	Claims 2-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to “an abstract idea” without significantly more. The claim(s) recite(s) a” computational fluid dynamics method comprising simulation of a burner under equilibrium operating conditions of a furnace comprising” followed by a series of iterative calculation steps. This claimed calculations could be performed by a human being using pen and paper, and had been performed in the period predating the widespread use of computers. This judicial exception is not integrated into a practical application because the simple recitation of the fact that the calculations are performed in a computer (CFD) does not add anything meaningful to the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the balance of the claim does not make a contribution over the prior art, see rejection below.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marigodwa et. al (US 20130115564 A1).
With respect to claim 1 Marigodwa discloses a method to determine the need for one or more of heat conducting channels, fins, protuberances on the internal surface of a fluid fired burner, or internal baffles, the burner operating at temperatures of not less than 600°C, comprising at least one metal component [reference characters 200, 300, or 400] having a thickness T and a planar uninsulated surface directly facing (forming part of) the furnace and internal baffles [reference characters 206, 306, or 406] within the burner modifying the flow of one or more oxidant and fuel and an internal having a grid of one or more heat conducting channels, fins, or protuberances, or internal baffles [reference characters 206, 306, or 406], forming part of the burner wherein one or more of oxidant and fuel flow over said one or more heat conducting channels fins, protuberances on the internal surface of said metal and remove heat from the surface comprising forming a virtual or material model of said burner and determining using one or more methods comprising computational fluid dynamics, burner testing, pilot plant testing and commercial trials to determine if the burner operates at temperatures below its distortion temperature. Note that Fig. 7A and 8A show the temperature and stress distributions across the nozzle face of a prior art nozzle without cooling ribs, Figs. 7B-C and 8B-C show the temperature and stress distributions of the nozzle with cooling ribs, although the reference does not state explicitly how the data was obtained it is clear that it must have been obtained either computationally or experimentally, thereby meeting the limitations of the claims. Operability of the nozzle would require that the temperatures be at least below the melting temperature of the material (a predetermined threshold, see 112(b) above) and furthermore Marigodwa explicitly discloses that the lifespan of the nozzle tip is increased due to the decrease in stress [paragraph 0022].
With respect to claim 6 Marigodwa discloses that the oxidant is air [see abstract].
With respect to claims 7-17 Marigodwa does not explicitly disclose that the burner is a wall burner, a top downward directed burner, a burner for a chemical reactor, a burner for a boiler, a burner for a heater, a chemical reactor having one or more burners for a chemical reactor, a boiler having one or more burners for a boiler, a superheater having one or more burners for a heater, a chemical reactor having one or more burners for a chemical reactor, or a chemical refiner having one or more burners for a chemical reactor; however, claims 7-17 are claiming the intended use of the burner claimed in their preceding claims and therefore only require that the prior art be capable of meeting the limitations of the claims. In this case the burner taught by Marigodwa could clearly be used in any of the applications required by claims 7-17.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marigodwa et. al (US 20130115564 A1) in view of Bunker, Ron. The Gas Turbine Handbook. US Department of Energy. Office of Fossil Energy. National Energy Technology Laboratory. 2006. (hereinafter, GTH) and further in view of Thermal Analysis. Dassault Systemes. 2010 (hereinafter, Dassault).
With respect to claim 2 Marigodwa does not disclose computational fluid dynamics method comprising simulation of a burner under equilibrium operating conditions of a furnace comprising:
a.    calculating the heat flux [in W/m2 K] from the furnace through the surface of the metal component;
b.    calculating the convective heat transfer from the internal surface of the metal component to said one or more of oxidant and fuel;
c.   determining an equilibrium temperature of the metal component at operating conditions of the furnace;
d.    comparing the calculated equilibrium temperature of the metal component to the distortion temperature of the metal component;
e.    if the distortion temperature of the metal component is less than 20° C below the calculated equilibrium temperature of the metal component modifying one or more of:
i)    modifying the heat conducting channels, fins, protuberances dimension and density on the internal surface of said metal component; and
ii)   the internal baffles therefor modifying the velocity of gas and heat transfer coefficient on the internal surface of said metal component;
f)   reiterating steps a) through e) until the calculated temperature of the metal component is at least 20° C lower than the distortion temperature of the metal component.
With regards to the design of a combustion chamber cooling system GTH discloses that:

“The simplest one-dimensional analysis may be best understood as an iterative sequence of several steps leading to an overall model that is approximately optimized for material thicknesses, cooling configuration, and cooling flow.... 
1. Estimation of the external heat transfer coefficient distribution on the airfoil, which may include effects such as surface roughness and freestream turbulence. This estimate may include thermal radiative heat flux separately, or as part of an effective convective heat transfer coefficient; 	
2. Calculation of the average adiabatic wall temperature due to film cooling; 
3. Calculation of the conductive material thermal resistances, e.g. TBC, bondcoat, and substrate. 
4. Estimation of the internal heat transfer coefficients due to cooling; 
5. Calculation of the required aggregate cooling flow rate; and 
6. Iteration of the solution to achieve target metal temperatures, thermal gradients, material thicknesses, etc., or to comply with target constraints”1 (emphasis added)

	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the method taught by Marigodwa by utilizing the preliminary design methodology taught by GTH in order to arrive at baseline design parameters that can be fed into a more advanced conceptual design of the nozzle tip prior to prototyping.
	The combination of Marigodwa and GTH do not disclose:
d.    comparing the calculated equilibrium temperature of the metal component to the distortion temperature of the metal component;
e.    if the distortion temperature of the metal component is less than 20° C below the calculated equilibrium temperature of the metal component modifying one or more of:
i)    modifying the heat conducting channels, fins, protuberances dimension and density on the internal surface of said metal component; and
ii)   the internal baffles therefor modifying the velocity of gas and heat transfer coefficient on the internal surface of said metal component;
f)   reiterating steps a) through e) until the calculated temperature of the metal component is at least 20° C lower than the distortion temperature of the metal component.
Dassault discloses an example of using CFD/FEA to iteratively size the cooling fins on a heat sink in order to meet a temperature threshold requirement. Specifically disclosing that:

“A microchip radiator must be designed to provide enough cooling to keep the microchip below 400 K. The microchip sits on a base plate. Because of the thermal resistance layer separating the plate from the rest of the assembly, the base plate provides only negligible cooling. Running a thermal analysis on the initial design with a cooling-fin height of 20 millimeters shows a temperature of 461 K (Figure 22, top). Changing the cooling fins to 40 millimeters high increases the cooling, but not enough to meet the specification; the microchip temperature is now 419 K (Figure 22). A third iteration with 60 millimeters-high fins proves successful, as the microchip temperature is now 400 K, an acceptable value (Figure 22). Convection coefficients, which are an important consideration in this study, can be found in engineering textbooks or can be calculated using web-based calculators. Alternatively, a study of fluid flow around the radiator may be conducted using SolidWorks Flow Simulation to determine these values.” (emphasis added).

	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the method taught by Marigodwa and GTH by sizing the baffles/protuberances based on the CFD/FEA methodology taught by Dassault because this “reduces the need for expensive and time-consuming physical prototypes, allows engineers to successfully predict product performance with easy to-modify computer models” [pp. 2 of Dassault].
Neither Marigodaw, GTH, nor Dassault disclose that the temperature threshold is at least 20°C below the “distortion temperature” of the metal component. However, the temperature threshold is interpreted to be a result effective variable that would be optimized in order to achieve a desired result, in this case the temperature threshold below the “distortion temperature” would be optimized in order to satisfy the factor of safety2 set forth in the design specifications of a particular application, this would allow for intentional or stochastic variations in the flame temperature without compromising the structural integrity of the burner face.
 It would have been obvious to one having ordinary skill in the, art at the time of the invention was made to set the design temperature threshold to 20° C lower than the distortion temperature since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boesch, 617 F.2d 272, 205USPQ 215 (CCPA 1980).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marigodwa et. al (US 20130115564 A1) in view of Bunker, Ron. The Gas Turbine Handbook. US Department of Energy. Office of Fossil Energy. National Energy Technology Laboratory. 2006. (hereinafter, GTH) and further in view of Thermal Analysis. Dassault Systemes. 2010 (hereinafter, Dassault) and further in view of Ardagna (Ardagna, Danilo. “A Cost-Oriented Approach for the Design of IT Architectures”. Journal of Information Technology. Feb. 2005).
With respect to claim 3 the combination of Marigodwa, GTH, and Dassault do not disclose that step f has been satisfied further modifying one or more of the heat conducting channels, fins, protuberances dimension and density, or size, location and number of the internal baffles, while meeting the criterion of step f) to minimize the manufacturing cost.
Argadna discloses a cost-oriented design process (see Fig. 1, pp. 36) that “The goal of the cost-oriented design is to select a combination of infrastructural components that minimizes costs while satisfying requirements. This involves an initial specification of requirements and a subsequent cost minimizing design phase”.
It would have been obvious to one or ordinary skill in the art at the time of the filing date of the invention to modify the method taught by the combination of Marigodwa, GTH, and Dassault, by implementing a cost minimization scheme after specification of the initial requirements, as taught by Argadna in order to minimize the overall cost of the device while still satisfying the design requirements established by the iterative process of claim 2.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marigodwa et. al (US 20130115564 A1) in view of Bunker, Ron. The Gas Turbine Handbook. US Department of Energy. Office of Fossil Energy. National Energy Technology Laboratory. 2006. (hereinafter, GTH) and further in view of Thermal Analysis. Dassault Systemes. 2010 (hereinafter, Dassault) and further in view of Ardagna (Ardagna, Danilo. “A Cost-Oriented Approach for the Design of IT Architectures”. Journal of Information Technology. Feb. 2005) and further in view of Eisman, John. Weaver, Elmer. Smith, Francis. “A Method for Determining the Most Favorable Design of Gas Burners”. Bureau of Standards Journal of Research. Vol. 8. Issue 6. 1932. 
With respect to claim 4 the combination of Marigodwa, GTH, Dassault, and Ardagna do not disclose modifying the flow rate of oxidant and fuel to determine a safe operating window for said burner.
Eisman discloses on pp. 673 that in order to ensure complete combustion and minimize the production of CO and soot and to establish the minimum and maximum fuel and air flow rates that result in flashback and blow-off of the flame:
 “Having completed a model burner, determine by trial whether its performance is satisfactory within the range of air-shutter adjustment with respect to (1) completeness of combustion at the maximum rate of heat supply with the gas having the greatest requirement of "air for complete combustion," (2) back-firing with the most rapidly burning gas at minimum rate, and (3) lifting of the flames with the slowest burning gas at maximum rate. 10. Determine by trial the maximum primary air that will allow an ample factor of safety against unstable flames, and while using this high primary air place the burner or regulate secondary air to give as high efficiency as may be obtained while providing an ample factor of safety against incomplete combustion.”

It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the method taught by the combination of Marigodwa, GTH, Dassault, and Ardagna by establishing the flashback, blowoff, and stability limits of the burner, as taught by Eisman in order to allow for same operation of the burner and minimization of both CO and soot production from the burner [pp. 670-671 of Eisman].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marigodwa et. al (US 20130115564 A1) in view of Official Notice.
With respect to claim 5 Marigodwa does not disclose that the burner operates on natural gas. Note that Marigodwa is silent as to the actual fuel used. However, the examiner takes Official Notice that it is extremely well known to operate nearly all types of gaseous fuel system on natural gas.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marigodwa et. al (US 20130115564 A1) in view of Thermal Analysis. Dassault Systemes. 2010 (hereinafter, Dassault).
With respect to claim 18 Marigodwa discloses one or more of burner testing, pilot plant testing and commercial trials comprising:
a.    manufacturing one or more burner components or the burner per se from a metal stable at temperatures 700°C to about 1350°C having for one or more of heat conducting channels, fins, protuberances of a selected dimension and density, and one or more internal baffles of a selected size and location [see burner nozzles in Figs. 2-4 and temperature fields in Figs. 7A-C];
b.    testing the burner or burner components in one or more of burner testing, pilot plant testing and commercial trials at anticipated operating temperatures and various flow conditions of the fuel and oxidant over said one or more of heat conducting channels, fins, protuberances, and internal baffles [see results in Figs. 7A-C]. 
Marigodwa does not disclose that:
c.    if the temperature of the burner or components under the test conditions is less than 20° C below the heat distortion temperature of the metal manufacturing a new more burner components or the burner having one or more modifications to dimensions of the heat the conducting channels, fins, protuberances and density the heat the conducting channels, fins, protuberances, size, location and number of internal baffles to improve the heat transfer properties thereof;
d.    repeating steps a through c until the heat distortion temperature of the burner or components is more than 20° C below the heat distortion temperature of the metal.
Dassault discloses an example of using CFD/FEA to iteratively size the cooling fins on a heat sink in order to meet a temperature threshold requirement. Specifically disclosing that:

“A microchip radiator must be designed to provide enough cooling to keep the microchip below 400 K. The microchip sits on a base plate. Because of the thermal resistance layer separating the plate from the rest of the assembly, the base plate provides only negligible cooling. Running a thermal analysis on the initial design with a cooling-fin height of 20 millimeters shows a temperature of 461 K (Figure 22, top). Changing the cooling fins to 40 millimeters high increases the cooling, but not enough to meet the specification; the microchip temperature is now 419 K (Figure 22). A third iteration with 60 millimeters-high fins proves successful, as the microchip temperature is now 400 K, an acceptable value (Figure 22). Convection coefficients, which are an important consideration in this study, can be found in engineering textbooks or can be calculated using web-based calculators. Alternatively, a study of fluid flow around the radiator may be conducted using SolidWorks Flow Simulation to determine these values.”

Dassault further discloses that the iterative design process can take place either through simulation, or through prototyping and testing [see Fig. 1 of Dassault]
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the method taught by Marigodwa by sizing the baffles/protuberances via an iterative process, as taught by Dassault, in order to arrive at a structure that will meet the design requirements without overdesigning the structure.
Neither Marigodaw nor Dassault disclose that the temperature threshold is at least 20°C below the “distortion temperature” of the metal component. However, the temperature threshold is interpreted to be a result effective variable that would be optimized in order to achieve a desired result, in this case the temperature threshold below the “distortion temperature” would be optimized in order to satisfy the factor of safety3 set forth in the design specifications, this would allow for intentional or stochastic variations in the flame temperature without compromising the structural integrity of the burner face.
 It would have been obvious to one having ordinary skill in the, art at the time of the invention was made to set the design temperature threshold to 20° C lower than the distortion temperature since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boesch, 617 F.2d 272, 205USPQ 215 (CCPA 1980).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 35 U.S.C 101 rejection above, GTH does not presuppose that this process (level 1, one dimensional analysis, preliminary design) must be performed using CFD, and in fact does not even come close to suggesting that it is unreasonable to perform this process by hand.
        2 Escudier, M., & Atkins, T. (2019). factor of safety. In A Dictionary of Mechanical Engineering. : Oxford University Press. Retrieved 4 Aug. 2021, from https://www.oxfordreference.com/view/10.1093/acref/9780198832102.001.0001/acref-9780198832102-e-2080.
        3 Escudier, M., & Atkins, T. (2019). factor of safety. In A Dictionary of Mechanical Engineering. : Oxford University Press. Retrieved 4 Aug. 2021, from https://www.oxfordreference.com/view/10.1093/acref/9780198832102.001.0001/acref-9780198832102-e-2080.